Citation Nr: 1429604	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for urinary frequency, to include as secondary to service-connected PTSD.

2.  Entitlement to a separate rating for service-connected depression.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of service connection for hypertension and urinary frequency are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The symptoms of service-connected PTSD and service-connected depression are intertwined and cannot be assigned to one disability or the other.


CONCLUSION OF LAW

The criteria for a separate rating for service-connected depression have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.130, Diagnostic Code 9411 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in October 2007.  This letter informed of the evidence required to substantiate his claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and lay statements from the Veteran. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

Separate Ratings

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions may be service-connected, but may not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009); see Esteban v. Brown, 6 Vet. App. 259 (1994).  When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Murray v. Shinseki, 24 Vet.App. 420, 423 (2011) (quoting Esteban, 6 Vet.App. at 262).  If the Veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions.  Id.

The Veteran's service-connected PTSD with depression is currently evaluated as 100 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  He argues that he is entitled to separate ratings for PTSD and depression.  

The Board finds that the competent lay and medical evidence of record does not show that the Veteran's depression symptoms are distinct from his PTSD symptoms.  In this case, the Veteran was first granted service connection for a nervous condition, characterized as schizophrenic reaction, in a February 1974 rating decision.  At that time, symptoms were noted to be auditory hallucinations, visual hallucinations, ideas of reference, intolerance of crowds, difficulty sleeping and intermittent moods of depression.  A February 1999 rating decision first granted service connection for PTSD with a rating of 30 percent assigned from October 30, 1998.  Significantly, the February 1999 rating decision reflects that the rating for schizophrenia was from June 1977 until October 1998 and the rating for PTSD was effective October 1998.  The rating decision explained that the January 1999 VA examiner indicated that although the veteran was previously diagnosed as having schizophrenia, the condition was more appropriately diagnosed as PTSD.  38 C.F.R. § 4.13 (discussing rating evaluations when there is a change of diagnosis); 4.125(noting that if the diagnosis of a mental disorder is changed the rating agency should determine if the change represents a progression of the prior diagnosis, correction of a n error or development of a new and separate condition).  The February 1999 rating decision provided the 30 percent evaluation based upon symptoms of irritability, anger, avoidance of crowds, trouble getting along with coworkers, sleep problems intrusive thoughts, flashbacks.  VA treatment records for PTSD beginning in 2001 reflect symptoms of depression and depressed mood.  A July 2001 VA examination reported that "he continues to report symptoms of posttraumatic stress disorder including insomnia, intrusive thoughts, irritability, depression, exaggerated startle response, hypervigilance , sense of estrangement, desire to isolate, and avoidance." (Emphasis added).

His evaluation was increased to 50 percent, effective April 20, 2001 in a December 2001 rating decision, based upon symptoms including being frequently irritable and depressed.  VA treatment records that concluded with a diagnosis of PTSD continued to cite symptoms of depressed mood and depression.

A November 2005 Board decision granted an increased 70 percent evaluation.  In granting this evaluation, the Board pointed to VA examiners that noted near continuous anxiety depression affecting his ability to function appropriately and effectively, a September 2003 examination that noted depression, and an April 2004 examination that noted near continuous panic attacks and depression among other treatment records and examinations.  The increased 70 percent evaluated was implemented in a December 2005 rating decision, effective March 13, 2003.  

Thereafter, the RO increased the rating to 100 percent, effective May 16, 2006 in a November 2007 rating decision.  This rating decision was based upon an August 2007 statement of the Veteran's treating psychologist who reported that the Veteran had serious symptoms that precluded him from social or occupational functioning.  This letter indicated that the veteran had depression with suicidal ideation, episodes of anger that at times include homicidal ideation, flashbacks that include visual and auditory hallucinations, anxiety that results in frequent panic attacks on a daily basis and episodes of dissociation during which orientation to time and place are severely impaired.  

In a March 2008 rating decision, the RO determined that the 100 percent rating for PTSD also includes depression.  The determination was based the statement of Dr. L.J.M., who diagnosed the Veteran with depression, secondary to PTSD.  An August 2008 statement from Dr. L.J.M., a licensed psychologist, states that the Veteran's severe depression is a result of his PTSD.  Significantly, neither statement delineates what psychiatric symptoms are specifically attributable to the depression as opposed to the PTSD.  See e.g. Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to different disabilities in the absence of medical evidence which does so).

Based on the above, the Board concludes that separate disability ratings for service-connected PTSD and service-connected depression would inherently involve contemplating the same symptoms in evaluating two different disabilities, which is prohibited.  See Amberman, 570 F.3d at 1381; Esteban, 6 Vet. App. 259; see also 38 C.F.R. § 4.14.  Although the Board acknowledges the Veteran's assertion as to the severity of his depression, the Board finds that his impairment is already contemplated by the 100 percent rating for PTSD with depression.  While depression is a disability in its own right, it is also a symptom of PTSD and in the present case the symptom of depressed mood has been considered in the evaluation of the PTSD for many years.  Without any evidence that clearly differentiates symptoms of the depression that are distinct and separate from those encompassed by the PTSD, the preponderance of the competent and credible evidence is against the Veteran's claim for separate ratings for his service-connected PTSD and depression, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a separate rating for service-connected depression is denied.



REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

In his April 2008 notice of disagreement, the Veteran contended that his currently diagnosed hypertension is caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  He has not been provided a VA examination with a medical nexus opinion, and the record does not contain any medical evidence to support or contradict his lay statements regarding the etiology of his hypertension.  In the January 2014 informal hearing presentation, the Veteran's representative requested that a VA examination be provided to assist in determining the etiology of the Veteran's hypertension.  

In light of the above, the Board finds that a VA examination with medical nexus opinion is required to determine whether his hypertension is caused by service or service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran contends that he has a current disability manifested by urinary frequency.  Specifically, he asserts that he developed urinary frequency as a result of his service-connected PTSD, or, alternatively, his hypertension medication.  The Veteran denied any urinary problems, including urinary frequency, in January 2009 and July 2008 VA outpatient treatment records.  The record contains recent VA examinations for unrelated conditions, but does not contain VA outpatient treatment records dated later than March 2009.  The Board finds that more recent records must be obtained to determine whether the Veteran has a current disability manifested by urinary frequency.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA treatment records dated from March 2009 to the present pertaining to the Veteran's currently diagnosed hypertension, and his complaints of urinary frequency.  Any such records should then be associated with the claims folder. 

2.  Attempt to obtain all private treatment records dated from March 2009 to the present pertaining to the Veteran's currently diagnosed hypertension, and his complaints of urinary frequency.  Any such records should then be associated with the claims folder. 

3.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his hypertension.   The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension is proximately due to or, alternatively, permanently aggravated by, the Veteran's service-connected PTSD or PTSD medication.  

If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the hypertension prior to aggravation and the level of severity of hypertension due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

4.  Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


